Citation Nr: 0609035	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for human immuno-deficiency virus (HIV)-related illness.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1978 to April 1982 
and from February 1986 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected HIV-related 
illness is manifested by a T4 cell count less than 200 while 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or development of an AIDS-related 
opportunistic infection or neoplasm, are not shown.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for HIV-related illness have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.88b, Diagnostic Code (DC) 6351 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 1995, the RO granted service connection for HIV-
related illness and awarded a non-compensable disability 
rating.  In September 2002, the RO received the veteran's 
current claim for an increased rating.  He said that his 
disease was terminal, that he was losing his eyesight and 
memory, and that his health was failing for 16 years.  The 
veteran also said that his disorder caused loss of a job and 
homelessness.

Medical records dated from September 1987 to August 2002 
reflect the veteran's follow-up treatment for his service-
connected disorder at the National Naval Medical Center 
(NNMC) in Bethesda, Maryland.  

A November 2001 NNMC medical record notes the veteran 
received no medical care since December 1999, and had been 
off antiretroviral medications for six months.  The veteran's 
vision was blurry and his energy levels were "off".  The 
veteran weighed 170 pounds and was 6 feet tall.  Fatigue was 
considerable and noted most in "off hours".  No digestive 
problems or diarrhea were noted.  Skin eruptions appeared 
over the entire body and painful penile lesions were noted.  

A later November 2001 NNMC medical record said medications 
recently prescribed by a dermatologist demonstrated some 
improvement.  A penile lesion had not improved.  A CD4 cell 
count was 192.  A handwritten addendum two days later noted 
the veteran's CD4 (T4) cell count was 135.

June 2002 NNMC medical records reflect the veteran weighed 
170 pounds and was 5 feet 11 inches tall.  It was noted that 
the veteran's November 2001 laboratory findings suggested 
early Acquired Immuno-Deficiency Syndrome (AIDS) and that 
medications were a problem.  A penile lesion occasionally 
bled.  The veteran's skin was noted as very dry and his 
energy levels were down.  Heavy napping during "off hours" 
was noted.  The veteran's T4 cell count was 191.  It was 
noted the veteran discussed restarting antiretroviral drugs.

An August 2002 NNMC medical record notes the veteran's weight 
as 165 pounds.  The veteran's penile lesion progressed during 
the previous two months, and lumps and a rash under the right 
arm appeared without drainage.  A change in his mental status 
was noted as a major impact on memory.

Another August 2002 NNMC medical record states the veteran's 
T4 cell count was 266 and that he took medications well and 
tolerated them.  Penile lesions were noted.  His weight was 
154 pounds.  There was no change in memory loss.  It was 
noted that his HIV disorder was "doing better".  

The veteran, who was 45 years of age, underwent a VA 
examination in September 2004.  The examination report 
reflects that the examiner reviewed the veteran's medical 
records.  The veteran told the examiner he did not recall the 
names of the medications he took.  The veteran had no history 
of HIV-related illnesses or hospitalizations.  He was on a 
regular diet, and his weight was stable.  He had no 
gastrointestinal complaints and was not under psychiatric 
care.  The veteran claimed some short-term memory loss.

On examination, the veteran weighed 193 pounds and was 11 
inches tall.  It was noted his general appearance and 
nutritional state appeared excellent.  No skin lesions were 
appreciated.  No cervical or groin adenopathy was present.  
His abdomen was flat, bowel sounds were decreased, and lung 
fields were clear to auscultation.  No musculoskeletal 
abnormalities were noted.  Laboratory tests results revealed 
that the CD4 count was 339, abnormally low according to this 
laboratory's guidelines.  Diagnosis was medical treatment for 
HIV, apparently uncomplicated, with no diagnosis of an HIV-
related illness.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

Specifically, the RO has obtained records of treatment 
reported by the veteran addressing his claim.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in October 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted October 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO took all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  As 
explained below, evidence from a VA examination and NNMC 
medical records demonstrate the veteran is not entitled to an 
increased rating for his service-connected disorder.  
Therefore, any lack of notice by the VA to the veteran as now 
required by Dingess/Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected HIV-related illness is 
evaluated as 30 percent disabling under DC 6351.  38 C.F.R. 
§ 4.88b, DC 6351.  A 30 percent rating requires recurrent 
constitutional symptoms, intermittent diarrhea, and use of 
approved medication(s); or, a minimum rating with a T4 cell 
count less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  Id.  The next higher rating of 60 percent 
requires refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or, a minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  Id.

Note (1) to DC 6351 defines "approved medication(s)" to 
include medications prescribed as part of a research protocol 
at an accredited medical institution.  Note (2) explains that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable in accordance with the above Code 
criteria.  Id.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an increased evaluation in 
excess of 30 percent for the veteran's HIV-related illness is 
not warranted.

The preponderance of the competent and objective medical 
evidence in the record is that the veteran is asymptomatic 
for HIV-related illness.  However, his T4 cell count was 
below 200 in follow-up visits to the NNMC in November 2001 
and June 2002, and was rated abnormally low during his 
September 2004 VA examination.  Diagnosis made during the VA 
examination was medical treatment for HIV, apparently 
uncomplicated, with no diagnosis of HIV-related illness.   
His weight then was noted as stable, at 193 pounds, a 
significant 39-pound weight increase since August 2002.

As documented in the NNMC medical records from November 2001 
to August 2002, and in the VA examination of September 2004, 
the veteran does not have pathological weight loss or any of 
the other indicators which support a 60 percent rating for an 
HIV related illness, e.g., refractory constitutional 
symptoms, diarrhea, or the development of AIDS-related 
opportunistic infection or neoplasm.

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.88b consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more closely analogous to the disability at 
issue, or which would permit a higher schedular rating.

The Board does not find that the evidence is so evenly 
balanced that there should be doubt as to any material issue 
regarding the matter of a rating in excess of 30 percent for 
the service-connected HIV-related illness.  The preponderance 
of the evidence is clearly against the claim.  38 U.S.C.A. 
§ 5107.

There is no indication in the record of any unusual 
disability picture that application of regular scheduler 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2005) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996).


ORDER

An increased rating in excess of 30 percent disabling for a 
HIV-related illness is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


